UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1) Visual Management Systems, Inc. (Name of Issuer) Common Stock, no par value per share (Title of Class of Securities ) 92845K101 (CUSIP Number) December 31, 2008 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: £ Rule 13d-1(b) T Rule 13d-1(c) £ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting persons initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934 (Act) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 1 . Names of Reporting Persons. ENABLE CAPITAL MANAGEMENT, LLC (a) £ 2 . Check the Appropriate Box if a Member of a Group (See Instructions) (b) £ 3 . SEC Use Only 4 . Citizenship or Place of Organization DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 . Sole Voting Power 496,002 6 . Shared Voting Power 0 7 . Sole Dispositive Power 496,002 8 . Shared Dispositive Power 0 9 . Aggregate Amount Beneficially Owned by Each Reporting Person 496,002 10 . Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) £ 11 . Percent of Class Represented by Amount in Row (9) 4.7 % 12 . Type of Reporting Person (See Instructions) OO 2 1 . Names of Reporting Persons. ENABLE GROWTH PARTNERS, L.P. (a) £ 2 . Check the Appropriate Box if a Member of a Group (See Instructions) (b) £ 3 . SEC Use Only 4 . Citizenship or Place of Organization DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 . Sole Voting Power 0 6 . Shared Voting Power 452,332 7 . Sole Dispositive Power 0 8 . Shared Dispositive Power 452,332 9 . Aggregate Amount Beneficially Owned by Each Reporting Person 452,332 10 . Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) £ 11 . Percent of Class Represented by Amount in Row (9) 4.3 % 12 . Type of Reporting Person (See Instructions) PN 3 1 . Names of Reporting Persons. ENABLE OPPORTUNITY PARTNERS, L.P. (a) £ 2 . Check the Appropriate Box if a Member of a Group (See Instructions) (b) £ 3 . SEC Use Only 4 . Citizenship or Place of Organization DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 . Sole Voting Power 0 6 . Shared Voting Power 35,051 7 . Sole Dispositive Power 0 8 . Shared Dispositive Power 35,051 9 . Aggregate Amount Beneficially Owned by Each Reporting Person 35,051 10 . Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) £ 11 . Percent of Class Represented by Amount in Row (9) 0.3 % 12 . Type of Reporting Person (See Instructions) PN 4 1 . Names of Reporting Persons. MITCHELL S. LEVINE (a) £ 2 . Check the Appropriate Box if a Member of a Group (See Instructions) (b) £ 3 . SEC Use Only 4 . Citizenship or Place of Organization UNITED STATES NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 . Sole Voting Power 496,002 6 . Shared Voting Power 0 7 . Sole Dispositive Power 496,002 8 . Shared Dispositive Power 0 9 . Aggregate Amount Beneficially Owned by Each Reporting Person 496,002 10 . Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) £ 11 . Percent of Class Represented by Amount in Row (9) 4.7 % 12 . Type of Reporting Person (See Instructions) IN 5 Item 1(a). Name of Issuer: Visual Management Systems, Inc. Item 1(b). Address of Issuers Principal Executive Office: 1000 Industrial Way North, Suite C Toms River, New Jersey 08755 Item 2(a). Name of Person Filing: Enable Capital Management, LLC (ECM) Enable Growth Partners, L.P. (EGP) Enable Opportunity Partners, L.P. (EOP) Mitchell S. Levine Item 2(b). Address of Principal Business Office or, if none, Residence: The business address of the reporting persons is One Ferry Building, Suite 255, San Francisco, CA 94111. Item 2(c). Citizenship: Reference is made to Item 4 of pages 2, 3, 4 and 5 of this Schedule 13G (this Schedule), which Items are incorporated by reference herein. Item 2(d). Title of Class of Securities: Common Stock, no par value per share. Item 2(e). CUSIP Number: 92845K101 Item 3. If this statement is filed pursuant to §§240.13d -1(b) or 240.13d -2(b) or (c), check whether the person filing is a: £ (a) Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). £ (b) Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). £ (c) Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). £ (d) Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). £ (e) An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E). £ (f) An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F). £ (g) A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G). 6 £ (h) A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); £ (i) A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); £ (j) Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item 4. Ownership: Reference is hereby made to Items 5-9 and 11 of pages 2, 3, 4 and 5 of this Schedule, which Items are incorporated by reference herein. The securities to which this Schedule relates (the Securities) are owned by EGP, EOP, and other client accounts, for which ECM serves as general partner and/or investment manager. ECM, as EGPs, EOPs and the other client accounts general partner and/or investment manager, and Mitchell S. Levine, as managing member and majority owner of ECM, may therefore be deemed to beneficially own the Securities owned by EGP, EOP and the client accounts for the purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the Act), insofar as they may be deemed to have the power to direct the voting or disposition of those Securities. Neither the filing of this Schedule nor any of its contents shall be deemed to constitute an admission that ECM or Mr. Levine is, for any other purpose, the beneficial owner of any of the Securities, and each of ECM and Mr. Levine disclaims beneficial ownership as to the Securities, except to the extent of his or its pecuniary interests therein. Under the definition of beneficial ownership in Rule 13d-3 under the Act, it is also possible that the individual general partners, executive officers, and members of the foregoing entities might be deemed the beneficial owners of some or all of the Securities insofar as they may be deemed to share the power to direct the voting or disposition of the Securities. Neither the filing of this Schedule nor any of its contents shall be deemed to constitute an admission that any of such individuals is, for any purpose, the beneficial owner of any of the Securities, and such beneficial ownership is expressly disclaimed. The calculation of percentage of beneficial ownership in Item 11 of pages 2, 3, 4 and 5 was derived from the Issuers Form 10-Q filed with the Securities and Exchange Commission on November 14, 2008, in which the Issuer stated that the number of shares of its Common Stock outstanding as of November 14, 2008 was 10,515,487 shares. Item 5. Ownership of Five Percent or Less of a Class: If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following
